DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 10-12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (US 20150074353), “Ge”.

2.	As per claim 10, Ge discloses a controller configured to: characterize each of a plurality of streams [a plurality of threads “from the instruction memory” (the claimed characterization), abstract]; and unify two or more of the plurality of streams together based on characterization of each of the plurality of streams [merging the plurality of threads from the instruction memory, abstract].

3.	As per claim 11, Ge discloses wherein the controller is further configured to unify the two or more of the plurality of streams using principle component analysis [merging the plurality of threads from the instruction memory “component”, abstract].

claim 12, Ge discloses wherein the controller is further configured to characterize each of the plurality of streams using a number of commands in each of the plurality of streams [a number of “instructions”, abstract].

5.	As per claim 14, Ge discloses wherein the controller is further configured to characterize each of the plurality of streams using a command type in each of the plurality of streams [memory instruction type, abstract].

6.	As per claim 18, Ge discloses wherein the controller is further configured to perform a read look ahead operation [prefetching, figure 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 20150074353), “Ge”, in view of Morrow et al. (US 20090019229), “Morrow”.

2.	As per claim 13, Ge discloses the storage system recited in claim 10.
	Ge does not disclose expressly characterization based on a prediction success rate.
	Morrow discloses a prefetch hit rate in the abstract.
	Ge and Morrow are analogous art because they are from the same field of endeavor of data flow management.

	The motivation for doing so would have been performance improvement as expressly taught by Morrow in paragraph 9.

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 20150074353), “Ge”, in view of Anderson et al. (US 20120117329), “Anderson”.

4.	As per claim 15, Ge discloses the storage system recited in claim 10.
	Ge does not disclose expressly characterization based on a last active time.
	Anderson discloses LRU characterization in figure 3.
	Ge and Anderson are analogous art because they are from the same field of endeavor of data flow management.
	It would have been obvious to a person of ordinary skill in the art to modify Ge by implementing a combination based LRU caching as taught by Ge in figure 3.
	The motivation for doing so would have been to reduce system load as expressly taught by Anderson in paragraph 3.

Conclusion
A.	Claims No Longer under Consideration
	Claims 1-6 are withdrawn.

B.	Allowable Subject Matter
	Claims 7-9 are allowable.
The primary reasons for allowance of claim 7 in the instant application is the combination with the inclusion in these claims that “performing a read look ahead operation; determining whether a relevant stream exists; in response to determining that the relevant stream exists, 
Claims 16, 17, 19, and 20 are objected to.
The primary reasons for allowance of claim 16 in the instant application is the combination with the inclusion in these claims that “wherein the controller is further configured to characterize each of the plurality of streams using an average time between consecutive commands in each of the plurality of streams”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 17 in the instant application is the combination with the inclusion in these claims that “wherein the controller is further configured to characterize each of the plurality of streams using an average gap between commands in each of the plurality of streams”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 19 in the instant application is the combination with the inclusion in these claims that “wherein the controller is further configured to open a new stream in response to the read look ahead operation”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

C.	Claims Rejected
	Claims 10-15, and 18 are rejected.

D.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135